Citation Nr: 1331860	
Decision Date: 10/03/13    Archive Date: 10/07/13

DOCKET NO.  10-14 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased evaluation for compression fracture of T-11, degenerative disc disease of thoracic spine and lumbosacral spine (low back disability), currently rated 40 percent disabling.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Lipstein


INTRODUCTION

The Veteran served on active duty from September 1977 to December 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran requested a Board hearing, however, he withdrew that request in August 2013.  The Veteran, however, submitted pertinent evidence directly to the Board that accompanied by a waiver of having this evidence initially considered by the agency of original jurisdiction (AOJ) in accord with 38 C.F.R. § 20.1304.  As such, the Board will consider this evidence in the adjudication of this appeal.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's low back disability is manifested by no more than severe limitation of motion of the low back; however, the preponderance of the evidence shows that the disability is not productive of unfavorable ankylosis.   

2.  The Veteran's low back disability is not manifested by incapacitating episodes of intervertebral disc disease requiring bedrest prescribed by a physician.

3.  Since May 29, 2007, the Veteran's low back disability has been productive of neurologic impairment of the right lower extremity that results in disability analogous to mild incomplete paralysis of the sciatic nerve.

4.  The Veteran's low back disability has been productive of neurologic impairment of the left lower extremity that results in disability no more severe than analogous to mild incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  Throughout the course of this appeal, the criteria for a disability rating in excess of 40 percent rating for a low back disability have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5235-5243 (2013).

2.  Effective May 29, 2007, the criteria for a separate 10 percent rating, and no more, for radiculopathy of the right lower extremity have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.123, 4.124, 4.124a; DCs 8520, 8720 (2013).

3.  Throughout the course of this appeal, the criteria for a separate 10 percent rating, and no more, for radiculopathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.123, 4.124, 4.124a; DCs 8520, 8720 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim and that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b). 

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007). 

The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in March 2008. 

The claimant was provided the opportunity to present pertinent evidence.  The record contains records of medical treatment received from VA and private treatment providers.  The duty to assist includes the duty to provide a medical examination or obtain a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The Veteran has undergone VA examinations in conjunction with this appeal.  In this regard, the December 2007 and April 2012 VA examination reports contain the pertinent clinical findings relevant to the pertinent diagnostic codes.  The Board notes that these VA examiners were provided with an accurate history, the Veteran's history and complaints were recorded, the examination reports set forth detailed examination findings in a manner that allows for informed appellate review under applicable VA laws and regulations, and the examiners offered the necessary findings.  Therefore, the Board finds the December 2007 and April 2012 examination reports to be sufficient and adequate for rating purposes.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Significantly, the Board observes that the Veteran has not reported that the low back disability has worsened since the most recent VA examination in April 2012.  As such, a remand is not required solely due to the passage of time since the April 2012 VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

In sum, there is no evidence of any VA error in notifying or assisting the appellant that reasonably affects the fairness of this adjudication.  VA has fulfilled its duty to assist the claimant by obtaining identified and available evidence needed to substantiate the claim, and, as warranted by law.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, that any additional evidence exists that has not been obtained and would be necessary for a fair adjudication of the claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Criteria & Analysis

A January 1979 rating decision granted service connection for low back disability, and assigned a 10 percent disability rating effective December 23, 1978.  A January 1992 rating decision granted a 40 percent disability rating effective September 20, 1991.  In an April 2007 decision, the Board determined that a rating in excess of 40 percent for the low back disability was not warranted.  The Veteran did not appeal that Board decision to the U. S. Court of Appeals for Veterans Claims (CAVC).  It therefore is final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 20.1100, 20.1104.  The Veteran filed the increased rating claim on appeal in May 2007.  The Veteran's low back disability is currently rated under DC 5242.  

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  If a Veteran appeals a rating decision seeking an increased rating for a disability for which service connection has already been established, such as here, then the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  More recently the Court has held that even in a claim for an increase in the level of an already service-connected disability, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus in deciding the claim below, the Board has considered whether different ratings may be warranted for different time periods based on the evidence of record. 

The Veteran's statements describing the symptoms of his service-connected low back disability are deemed competent evidence, and these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria.  38 C.F.R. § 3.159 (2013). 

On evaluating the condition of service-connected disability, if it is not possible to separate the effects of a service-connected condition from that of a nonservice-connected condition, then 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the Veteran's favor; that is, any such ambiguity as to the origin of such signs and symptoms shall be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Thus, in this case, if any symptoms cannot be distinguished as between service-connected and nonservice-connected symptomatology, the Board must consider both as service-connected disability.  Id. 

Under VA's Rating Schedule, disabilities of the spine, are to be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a,  The Spine, General Rating Formula for Diseases and Injuries of the Spine, Note (6) (2013). 

Under the General Rating Formula, a 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5235 to 5243 (2013).

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  Id.  Finally, unfavorable ankylosis of the entire spine warrants a 100 percent evaluation.  Id. 

The notes discussed below in pertinent part follow and pertain to the General Rating Formula for Diseases and Injuries of the Spine: 

Note (1): Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code. 

Note (2): For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  (See also 38 C.F.R. § 4.71a, Plate V). 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  Note (4): Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis. 

When evaluating a musculoskeletal disability based upon a range of motion, consideration is given to the degree of any additional limitation upon motion due to functional loss.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  This includes the analysis of additional functional impairment above and beyond the limitation of motion objectively demonstrated involving such factors as painful motion, weakness, incoordination, and fatigability, et cetera., particularly during times when these symptoms 'flare up,' such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria.  Id; see also 38 C.F.R. §§ 4.40, 4.45 and 4.59.  The Board observes that the Court noted that when rating spine disabilities, the Board must discuss any additional limitation of motion that a Veteran has due to pain, weakness, or fatigue.  See Cullen v. Shinseki, 24 Vet. App. 74, 85 (2010).  

Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

Intervertebral Disc Syndrome (IVDS) is rated under Diagnostic Code 5243, based upon the frequency of incapacitating episodes.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) provides that, if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be rated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a.

The Veteran seeks an increased evaluation for the low back disability.  Separate disability ratings are in effect for left and right lower extremity radiculopathy associated with the low back disability.  Consideration of any associated radicular pain in the lower extremities is inherent in the evaluation of the claim on appeal for an increased evaluation for the lumbar spine disability.  See Note (1) following 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  Therefore, as part of the current appeal the Board has considered any separately evaluated objective neurologic abnormalities associated with the low back disability.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("(A) medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Private treatment records from Deaconess Hospital dated in April 2007 reflect that the Veteran was diagnosed as having mild diffuse disc bulge at multiple levels throughout the lumbar spine, which results in mild to moderate bilateral foraminal narrowing at multiple levels, most severely affected level likely L4-5.  He was also assessed with chronic compression deformity of T11, hemangioma in the T6 vertebral body, moderate to large left paracentral disc protrusion T7-8 mildly indenting the left aspect of the spinal cord, smaller milder disc protrusion T5-6 central and left paracentral location, and mild left paracentral disc protrusion T8-9 towards the neural foramen.  

VA treatment records dated in June 2007 reflect that the Veteran was assessed with 50 percent compression of the 11th thoracic vertebra, and 1st degree spondylolisthesis of L5. 

The Veteran had a VA examination in December 2007.  He reported mid-back pain in "T11" with associated stiffness and weakness.  He stated that the pain was constant, severe and of a "burning" quality in the mid back.  He reported that he took Tramadol, Percocet, Flexeril and Lortab that he "rotates around to help with pain."  He complained of flare-ups which occurred 6 to 8 times weekly that lasted hours to days and that the pain level became unbearable.  He reported that he was incapacitated 80 to 90 days in the previous 12 months because of back pain and stated that he was at bed rest during this time.  He stated that he was able to walk without assistance and did not use a back brace.  He reported that he limited his walking to a few yards and was unsteady on his feet.  He stated that he fell 6 to 8 times monthly.  He reported that his back condition restricted him from lifting a fork and grooming himself because of pain.  He stated that he had to use a chair in his shower to bathe.  He denied problems toileting or dressing himself.  He stated that he could no longer "do anything" because of his back condition.  He reported that he was able to drive with pain.  

On physical examination, flexion was zero to 70 degrees with pain, and zero to 50 degrees with repetition.  Extension was zero to 5 degrees with pain, with no change with repetition.  Lateral bending right and left were zero to 20 degrees with pain, with no change with repetition.  Left and right rotation were zero to 20 degrees with pain, with no change with repetition.  Mild tenderness was noted in the mid-thoracic back along the spine.  There was no spasm, deformity, scoliosis, and kyphosis.  There were no postural abnormalities, fixed deformities (ankylosis), or abnormalities of musculature.  Microfilament and vibratory sensation of the upper and lower extremities were intact bilaterally.  Muscle mass of the upper and lower extremities were equal without atrophy.  Upper and lower extremity and grip strength were equal bilaterally at 5 out of 5.  Brachial and patellar deep tendon reflexes were equal bilaterally at 3 out of 4.  Left ankle deep tendon reflexes were 1 out of 4 and right ankle deep tendon reflexes were 2 out of 4.  Lasegue's sign was not present.  The examiner diagnosed compression fracture of T11 of indeterminate age, degenerative disc disease of the thoracic spine with narrowing of the T10-T11, and spondylosis of lumbosacral spine.  

VA treatment records dated in July 2011 reflect that the Veteran reported that low back pain put him in bed for six days at a time.  He stated that the pain in the lower extremities seemed to be worse in the left lower extremity and went clear to his toes.  He was diagnosed with lumbar degenerative disc disease, lumbar radiculitis, and old compression fracture 11th thoracic vertebra. 

The Veteran underwent another VA examination in April 2012.  He reported that pain was constant at about 3 to 4 out of 10, and standing for 2 to 3 minutes or walking about 60 feet caused aggravation of pain and a need to rest.  He stated that he had a power chair since September 2005.  He reported that flare-ups impacted the function of the thoracolumbar spine.  

Upon physical examination, forward flexion was to 65 degrees, with pain at 65 degrees.  Extension was to 20 degrees, with pain at 20 degrees.  Right and left lateral flexion were to 20 degrees, with pain at 20 degrees.  Right and left lateral rotation were to 20 degrees, with pain at 20 degrees.  Range of motion was normal for the Veteran because of body habitus.  On repetitive-use testing, forward flexion was to 65 degrees, extension was to 20 degrees, right and left lateral flexion were to 20 degrees, and right and left lateral rotation were to 20 degrees.  The Veteran did not have any additional limitation in range of motion of the thoracolumbar spine following repetitive-use testing.  Functional loss and functional impairment of the thoracolumbar spine were more movement than normal and pain on movement.  The Veteran did not have localized tenderness or pain to palpation for joints or soft tissue of the thoracolumbar spine.  He did not have guarding or muscle spasm of the thoracolumbar spine.  He did not have muscle atrophy.  Right and left knee and ankle deep tendon reflexes were 2+.  Right and left upper anterior thigh, thigh/knee, lower leg/ankle, and foot/toes sensation were normal to light touch.  Right and left straight leg raising test results were positive.  The Veteran had no right and left lower extremity constant pain, intermittent pain, paresthesias, or dysesthesias.  He had mild right and left lower extremity numbness.  The Veteran also had involvement of left and right L4/L5/S1/S2/S3 nerve roots.  Left and right sides were not affected by radiculopathy.  The Veteran had no other neurologic abnormalities or findings related to a thoracolumbar spine condition, such as bowel or bladder problems and pathologic reflexes.  He did not have intervertebral disc syndrome of the thoracolumbar spine.  He used a wheelchair, as well as a power chair since 2005, as a normal mode of locomotion.  The Veteran had no scars that were painful or unstable, and the total area of all related scars was not greater than 39 square centimeters.  The examiner diagnosed chronic low back pain, displacement of L5-S1, and compression deformity of T11.  The examiner noted that there was no subluxation.  The thoracolumbar spine condition had no impact on his ability to work.   

Private treatment records from Dr. Beck dated in August 2013 reflect that Dr. Beck stated that the Veteran had a bit of excessive kyphosis compared to other patients his age.  Dr. Beck opined that the Veteran was no longer able to perform extreme jobs and that he is disabled.  

An evaluation in excess of 40 percent is not warranted as there is no objective evidence supporting an evaluation of 50 percent even considering his complaints of pain and functional loss.  The evidence does not show that there was unfavorable ankylosis of the lumbar spine.  See 38 C.F.R. § 4.71a, DC 5242 (2013).  For example, the December 2007 examiner found that there was no ankylosis.  Moreover, the April 2012 VA examiner found that forward flexion was to 65 degrees, with pain at 65 degrees, extension was to 20 degrees, with pain at 20 degrees, right and left lateral flexion were to 20 degrees, with pain at 20 degrees, and right and left lateral rotation were to 20 degrees, with pain at 20 degrees.  In light of the above, the findings do not reflect unfavorable ankylosis of the spine.  Finally, the Veteran's low back disability is not manifested by incapacitating episodes of intervertebral disc disease requiring bedrest prescribed by a physician, so a higher rating under Diagnostic Code 5243 is not warranted.

DeLuca

In reaching this determination, the Board acknowledges that pain on motion must be taken into account when rating a disability based on limitation of motion, even where there is compensable loss as a result of limitation of motion.  DeLuca v. Brown, 8 Vet. App. at 205-06.  To receive disability compensation, however, for painful motion, that pain must result in functional loss, i.e., limitation in the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination or endurance."  See 38 C.F.R. § 4.40; see also Mitchell, 25 Vet. App. at 38.  In other words, "although pain may cause functional loss, pain itself does not constitute functional loss" that is compensable for VA benefit purposes.  Mitchell, 25 Vet. App. at 37.  

In April 2012, functional loss and functional impairment of the thoracolumbar spine were more movement than normal and pain on movement.  The Board finds that functional loss due to pain affecting some aspect of the normal working movements of the body has been considered and does not provide a basis for higher ratings.  Moreover, the Board finds that functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination has been considered and 38 C.F.R. § 4.40, 4.45 and 4.59 do not provide a basis for a higher rating.  See DeLuca, 8 Vet. App. at 204-07.  Here, given the Veteran's activities of daily living, including his ability to walk up to 60 feet, drive, toilet, and dress himself, and his overall range of motion, the Boards finds that the preponderance of the evidence is against entitlement to an evaluation in excess 40 percent based on limitation of motion.

In addition, the Board acknowledges that the Veteran treats his low back disability with pain medications.  Here, given the objective findings of the range of motion studies, the Board concludes that the 40 percent rating most closely approximates the Veteran's functional loss due to limitation of motion.  Cf. Jones v. Shinseki, 26 Vet. App. 56, 61-63 (2012) (holding that the Board may not deny entitlement to an increased rating on the basis of relief provided by medication when those effects are specifically contemplated by the rating criteria).  

Associated Neurologic Abnormality

As provided in Note (1), the Board is directed to evaluate any associated objective neurological abnormalities under an appropriate diagnostic code.  38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2013).  

The Veteran's radiculopathy of the left lower extremity radiculopathy is rated 10 percent disabling from January 27, 2003 under the criteria of 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2013).  The Veteran's radiculopathy of the right lower extremity is rated 10 percent disabling from April 4, 2012 under the criteria of 38 C.F.R. § 4.124a, Diagnostic Code 8720 (2013). 

Diagnostic Code 8520 provides that mild incomplete paralysis of the sciatic nerve is rated as 10 percent disabling.  Moderate incomplete paralysis is rated 20 percent disabling.  38 C.F.R. § 4.124a.  Diagnostic Code 8720 provides a rating for neuralgia of the sciatic nerve. 

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a. 

In December 2007, microfilament and vibratory sensation of the lower extremities were intact bilaterally.  In July 2011, the Veteran reported low back pain radiating into the lower extremities.  In April 2012, he had mild right and left lower extremity numbness, and left and right sides were not affected by radiculopathy.  Thus, the Board finds that the Veteran has no more than mild radiculopathy of the right and left lower extremities.  The Board finds that the medical and lay evidence supports his entitlement to separate 10 percent ratings, and no more, under Diagnostic Codes 8520 and 8720, for radiculopathy of the left and right lower extremities.  In light of the lay and medical evidence, however, the Board finds that at no point during the appeal has the Veteran's right or left lower extremity radiculopathy more closely approximated moderate impairment.  As such, the preponderance of the evidence is against a finding that the Veteran's right and left lower extremity radiculopathy warranted an evaluation in excess of 10 percent at any point during the appeal.

Other Potentially Associated Objective Neurologic Abnormalities

The preponderance of the competent evidence does not reflect any other objective neurologic abnormalities associated with the lumbar spine disability, so as to warrant a separate evaluation on that account.  For example, the April 2012 VA examiner noted that the Veteran had no bowel or bladder problems and pathologic reflexes.  

Scars

Finally, the Board has considered a separate rating for the Veteran's low back scars.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (holding that evaluations for distinct disabilities resulting from the same injury can be combined so long as the symptomatology for one condition is not "duplicative or overlapping with the symptomatology" of the other condition).  The April 2012 VA examiner noted that the Veteran had no scars that were painful and/or unstable.  Thus, the preponderance of the evidence is against entitlement to a separate rating for unstable or painful scars under DC 7804.  See 38 C.F.R. § 4.118 (2013).  Moreover, there were no findings that the Veteran's scars are greater than 929 square centimeters or cover more than 5 percent of his body.  See id., DC's 7802, 7805, and 7806 (2013).  For example, the April 2012 VA examiner noted that the total area of all related scars were not greater than 39 square centimeters.  As such, the Board finds that a separate disability rating for the Veteran's scars are not warranted.

Based on the evidence and analysis above, the Board finds the criteria for a schedular rating higher than 40 percent for the service-connected low back disability are not met.  Further, because the criteria for a rating higher than 40 percent were not met during any distinct period during the course of the appeal, "staged rating" is not warranted.  Hart, 21 Vet. App. 505.

Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's low back disability claim decided here.  He has not reported unusual or exceptional features associated with his low back disability and the discrete manifestation of the low back disability, i.e., limitation of motion of the lumbar spine and neurological impairment of the lower extremities is contemplated by the rating criteria.  The rating criteria are therefore adequate to evaluate the disability, and referral for consideration of extraschedular rating is not warranted.  




ORDER

A disability rating in excess of 40 percent for a low back disability is denied.  

Effective May 29, 2007, an evaluation of 10 percent for radiculopathy of the right lower extremity is granted, subject to the rules and regulations governing the payment of VA monetary benefits.  

A disability rating in excess of 10 percent for radiculopathy of the left lower extremity is denied.  


REMAND

The Board observes that a claim for TDIU has been raised by the Veteran during the course of the current appeal.  In addition, his low back disability is rated as 40 percent disabling, with each lower extremity rated as 10 percent disabling.  Further, service connection was established for psychiatric disability and cervical spine disability as secondary to his low back disability; those disabilities are rated as 30 percent and 10 percent disabling, respectively.  The combined disability rating for the Veteran's service-connected disabilities is 80 percent.  As such, the Veteran's disabilities meet the schedular criteria set forth in 38 C.F.R. § 4.16(a).

At the December 2007 VA examination, the Veteran stated that he was unemployed for the previous two years and stated that his injury to his back, knees and neck limit his ability to work.  He stated that "because of my injuries I just can't do my job."  Further, in a report filed at the Board in August 2013, the Veteran's private physician, in discussing his low back disability, indicated that he encouraged the Veteran to apply for disability benefits from the Social Security Administration (SSA).  

In light of Rice v. Shinseki, 22 Vet. App. 447 (2009), entitlement to TDIU rating is properly considered as part of the claim for increased rating for low back disability.  As such, the claim for a TDIU rating, as due to the Veteran's service-connected disability, may be considered by the Board in tandem with his claim for a higher disability rating.  Id.  However, the Board observes that further development is required prior to adjudicating the claim of entitlement to TDIU.  In this regard, the Board observes that unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Id. at 452.  

The Board notes that the Veteran has not been provided with VCAA notice of the requirements for a TDIU claim, nor has relevant employment information been obtained.  Thus, on remand, the AMC/RO should provide corrective notice and request that the appropriate TDIU form be completed. 

Further, because the Veteran has not yet undergone a VA examination that comprehensively addressed his TDIU claim, the Board finds that, on remand, he should be afforded VA examinations, to include a VA examination and opinion to ascertain the impact of his service-connected disorders on his unemployability.  Friscia v. Brown, 7 Vet. App. 294, 295 (1995) (VA has a duty to supplement the record by obtaining an examination that includes an opinion as to the effect of the Veteran's service-connected disabilities on his ability to secure or follow a substantially gainful occupation).

Lastly, relevant ongoing medical records, as well as any outstanding records from the SSA, should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following actions:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the impact of his service-connected disabilities on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

2.  Provide the Veteran appropriate notice pursuant to the Veterans Claims Administration Act (VCAA) under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) with regard to the TDIU claim.  In addition, ask him to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant employment information.  The Veteran should be provided an appropriate amount of time to respond to this notification.  This notification should be associated with the claims folder.

3.  Obtain, physically or electronically, all pertinent, outstanding records of the Veteran's treatment for his service-connected disabilities.  This must include records of the Veteran's treatment from the VA Evansville Community Based Outpatient Clinic (CBOC) dated since July 2012. 

4.  Obtain from the SSA, physically or electronically, any outstanding records pertinent a claim for SSA disability benefits and any medical records concerning that claim. All efforts to obtain the records should be fully documented, a negative response should be requested if no records are available.

5.  Have the Veteran undergo an appropriate VA examination, to be conducted, if possible, by a VA vocational specialist, to determine the impact of his service-connected disabilities on his ability to work.  After reviewing the record and conducting any necessary tests, the examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, and in particular, his low back disability, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation in light of his education, training, and work history.  All findings and conclusions should be set forth in a legible report, accompanied by a rationale.

6.  Adjudicate the issue of entitlement to TDIU.  If the benefit sought remains denied, the Veteran and his representative must be furnished an SSOC and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


